Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Status of the claims
Claims 1-4, 6, 8-11, 13, 15-18 and 20 are pending. Claims 1, 6, 8, 15-18 and 20 are amended. Claims 5, 7, 12, 14, and 19 are cancelled.
Response to Arguments
Applicant’s arguments, filed 06/09/2021, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 8-9, that the independent claims do not a judicial exception especially the limitation of collecting motion data from a mobile device using various sensors to determine behavioral information is not an abstract idea.
Examiner respectfully disagrees. The claims still recite the judicial exceptions of certain methods of organizing human activity and mental processes. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing information for a user to regarding a seat for the user to select a seat at a venue. Additionally, the determining of a historical behavior characteristic is considered Mental Processes (observation, evaluation, judgement, opinion). The additional elements of 
Applicant argues, on page 10, that that the limitations include at least one of a motion detector, an accelerometer, a gyroscope, a voice sensor, an optical sensor or a combination thereof in the mobile device and therefore is not a human activity but a transaction performed by a machine.
 Examiner respectfully disagrees. It’s worth noting that activity between a person and a computer may still fall within the “certain method of organizing human activity” grouping. Therefore, the mere requirement of having physical machine is not sufficient to conclude that a claim does not recite an abstract idea. As mentioned above, the limitations are analogous to certain methods of organizing human activity and mental processes and the additional elements are considered “apply it”. Here, the computer is used as a tool to perform the transaction/collection of data and is therefore a human activity/mental process.
Applicant argues, on page 10, that the amended claims integrate the judicial exception into a practical application and provide an improvement over prior systems that there is a technical solution to a technical problem, namely a system for facilitation online ticket sales and transactions.
Examiner respectfully disagrees. The claims do not integrate the judicial exception into a practical application because the additional elements are considered ‘apply it’ and insignificant extra-solution activity. Furthermore, they do not provide improvements to the functioning of a computer or to any other technology or technical field. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement is to facilitation of online ticket sales and transactions which is a sales transaction (i.e. abstract idea).

Examiner respectfully disagrees. Example 37 is considered eligible because “The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Here, there is mere data gathering using generic sensors and a determination (i.e. mental process) which is then simply displayed on a user interface. The additional elements do not integrate the judicial exception into a practical application.  
Applicant argues on, page 11-12, that claims recite additional elements that amount to significantly more than the judicial exception and that Examiner has not provided any support as per the Berkheimer memo.
Examiner respectfully disagrees. The Examiner in the last action cited to the specification in par. 0014 where the sensors are recited at a high level of generality. The specification in par. 0014 states that the sensors would be included in a user device/mobile device and could include “any other kind of device suitable to collection information” (i.e. mere data gathering). Therefore, there is sufficient support as per the Berkheimer memo. Examiner has updated the 101 rejection below and included the same citation(s) to indicate that the data gathering via these sensors is considered well-understood routine and conventional.
Examiner has updated the 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a series of steps, and therefore is a process.
Claims 8 and 15 are directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claim 1 recites a series of steps to providing historical behavior information regarding seating at a venue.
Claim 8 and 15 is directed to a system of components to providing historical behavior information regarding seating at a venue.
The limitation of Claim 1 recites:
A method comprising: 
receiving a selection for a first seat at a venue for a first event from a ... a first user, where the first event is one of a first event type; 
obtaining historical behavior of a second user at a previous event captured during the previous event by way of at least one of: ... of a user who attended the previous event; 
determining at least one historical behavioral characteristic of the second user indicating how the second user behaved while attending the previous event of the first event type based on the historical behavior; 
determining that the second user purchased a ticket for a second seat at the venue for the first event positioned within a particular distance of the first seat selected by the first user; 
collecting, from the at least one of ..., motion data from the second user to determine a behavioral information, the behavioral information being associated with the at least one historical behavioral characteristic of the second user; 
providing the behavioral information associated with the at least one historical behavioral characteristic of the second user indicating, ..., how the second user behaved at the previous event to the user ...; and 
facilitating purchase of an ... ticket for the first seat for the first event ... based on providing the behavioral information.  

The limitations of Claim 8 recites:
A system comprising: 
... to perform operations comprising: 
receive a selection for a first seat at a venue for a first event from ... a first user, where the first event is one of a first event type; 
obtain historical behavior of a second user at a previous event during the previous event by way of at least one of: ... of a user who attended the previous event; 
determine at least one historical behavioral characteristic of the second user indicating how the second user behaved while attending the previous event of the first event type based on the historical behavior; 
determine that the second user purchased a ticket for a second seat at the venue for the first event positioned within a particular distance of the first seat selected by the first user; 
collect, from the at least one of ..., motion data from the second user to determine a behavioral information, the behavioral information being associated with the at least one historical behavioral characteristic of the second user; 
provide the behavioral information associated with the at least one historical behavioral characteristic of the second user indicating, ..., how the second user behaved at the previous event to the user ...; and 
facilitate purchase of an ... ticket for the first seat for the first event via the user device based on providing the behavioral information.  

The limitations of Claim 19 recites:
... to perform operations comprising: 
receiving a selection for a first seat at a venue for a first event from ... a first user, where the first event is one of a first event type; 
obtaining historical behavior of a second user at a previous event captured during the previous event by way of at least one of: ... of a user who attended the previous event; 
determining at least one historical behavioral characteristic of the second user indicating how the second user behaved while attending the previous event of the first event type based on the historical behavior;  
determining that the second user purchased a ticket for a second seat at the venue for the first event positioned within a particular distance of the first seat selected by the first user; 
collecting, from the at least one of a ..., motion data from the second user to determine a behavioral information, the behavioral information being associated with the at least one historical behavioral characteristic of the second user; 
providing the behavioral information associated with the at least one historical behavioral characteristic of the second user indicating, ..., how the second user behaved at the previous event to the user ...; and 
facilitating purchase of an ... ticket for the first seat for the first event via the user device based on providing the behavioral information.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing information for a user to regarding a seat for the user to select a seat at a venue. Additionally, the determining of a historical behavior characteristic is considered Mental Processes (observation, evaluation, judgement, opinion). The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
User device (Claims 1 and 8 and 15)
Motion detector  (Claims 1 and 8 and 15)
Gyroscope (Claims 1 and 8 and 15)
Voice sensor (claims 1 and 8 and 15)
Optical sensor (Claims 1 and 8 and 15)
Graphic user interface (Claims 1 and 8 and 15)
Electronic ticket (claims 1 and 8 and 15)
Processing element (claim 8)
Non transitory computer readable medium (claim 15)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the use of various sensors to collect data is considered insignificant extra solution activity (See MPEP 2106.05(g) Insignificant Extra-Solution Activity) because it is receiving/transmitting data over a network. Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the use of various sensors to collect data is considered well understood routine and conventional. The specification in par. 0013-0014 recites these sensors at a high level of generality. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-9, 11-18, and 20 further recite the same abstract ideas recited in Claim 1 and 10 and 19, respectively. They further limit the series of steps for providing historical behavior information regarding seating at a venue.
The following limitations further discuss the destination:
Claim 2: The method of claim 1, further comprising: 
determining at least one behavioral characteristic associated with the first user; and 
determining a compatibility between the first user and the second user by comparing the at  least one behavioral characteristic of the first user with the at least one historical behavioral characteristic of the second user.  
Claim 9: The system of claim 8, wherein the operations further comprise: 
determine at least one behavioral characteristic associated with the first user; and 
determine a compatibility between the first user and the second user by comparing the at least one behavioral characteristic of the first user with the at least one historical behavioral characteristic of the second user.  
Claim 16: The ... of claim 15, wherein the operations further comprise: 
determining at least one behavioral characteristic associated with the first user; and 
determining a compatibility between the first user and the second user by comparing the at least one behavioral characteristic of the first user with the at least one historical behavioral characteristic of the second user.  

Claim 3: The method of claim 2, wherein determining the at least one behavioral characteristic associated with the first user further comprises: 
obtaining an experience preference of the first user.  
Claim 10: The system of claim 9, wherein the operation of determine the at least one behavioral characteristic associated with the first user further comprises: 
obtaining an experience preference of the first user.  
Claim 17: The ... of claim 16, wherein determining the at least one historical behavioral characteristic associated with the first user further comprises obtaining an experience preference of the first user.  
Claim 4: The method of claim 1, wherein determining the at least one historical behavioral characteristic of the second user further comprises: 
obtaining the at least one historical behavioral characteristic from..., wherein the at least one historical behavioral characteristic is previously obtained and stored in association with the second user.  
Claim 11: The system of claim 8, wherein the operation of determine the at least one historical behavioral characteristic of the second user further comprises: 
obtaining the at least one historical behavioral characteristic from ..., wherein the at least one historical behavioral characteristic is previously obtained and stored in association with the second user.  
Claim 18: The ... of claim 15, wherein determining the at least one historical behavioral characteristic of the second user further comprises: 
obtaining the at least one historical behavioral characteristic from ..., wherein the at least one historical behavioral characteristic is previously obtained and stored in association with the second user.  
Claim 6: The method of claim 4, wherein previously obtaining the at least one historical behavioral characteristic of the second user further comprises: 
analyzing the at least one historical behavioral characteristic of the second user obtained at the previous event; and 
determining that the at least one historical behavioral characteristic of the second user obtained at the previous event would effect an experience of the first user at the first event.  
Claim 13: The system of claim 11, wherein the operations further comprise: 
analyse the at least one historical behavioral characteristic of the second user obtained at the previous event; and 
determine that the at least one historical behavioral characteristic of the second user obtained at the previous event would effect an experience of the first user at the first event.
Claim 20: The ... of claim 18, wherein previously obtaining the at least one historical behavioral characteristic of the second user further comprises: 
analyzing the at least one historical behavioral characteristic of the second user obtained at the previous event; and 
determining that the at least one historical behavioral characteristic of the second user obtained at the previous event would effect an experience of the first user at the first event.
 do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
database (claim 4, 11 and 18)
Non transitory computer readable medium (claims 16-18 and 20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628